PER CURIAM: *
Court-appointed counsel for Alejandro Zalazar-Torres has moved for leave to withdraw and has filed two briefs pursuant to Anders v. California, 386 U.S. 738, 87 *766S.Ct. 1396, 18 L.Ed.2d 493 (1967). Zalazar-Torres has filed a responsive brief. Our review of the briefs as well as our review of the record discloses no nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.